DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 6/11/2021.
           Claims 1-20 are currently pending.
           Claims 1, 12 and 18 are independent claims.

Terminal Disclaimer
2.       The terminal disclaimer filed on 6/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10612942 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
3.        Claims 1-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…an interaction between the magnet and a recess or projection portion of the circumferential surface of the object is configured to induce the magnetic field, and the sensor is configured to: output a first signal proportional to a first magnetic flux density in the rotation axis direction at a predetermined time, output a second signal proportional to a second magnetic 

          Regarding claim 12, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…the object is rotatable around a rotation axis direction of the circumferential surface and displaceable along the rotation axis direction, a first end of the recess or projection portion and a second end of the recess or projection portion are in a same plane with the circumferential surface in the rotation axis direction, the first end is a first detection position of the sensor, the second end is a second detection position of the sensor, and the sensor is configured to: output a first signal proportional to a first magnetic flux density in the rotation axis direction at a predetermined time, output a second signal proportional to a second magnetic flux density in a direction perpendicular to the circumferential surface of the object at the predetermined time, calculate an angle based on the first magnetic flux density and the second magnetic flux density, and output a third signal proportional to the angle based on the first magnetic flux density and the second magnetic flux density” in combination with all other elements as claimed in claim 12.

          Regarding claim 18, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  


        As to claim(s) 2-11, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 13-17, the claims are allowed as they further limit allowed claim 12.
          As to claim(s) 19-20, the claims are allowed as they further limit allowed claim 18.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Hirose (U.S Pub. 20180348046) discloses a liquid level detecting device includes a sensor housing having a circular rotation recess, a circular holder which is fitted in the rotation recess and held rotatably by the sensor housing, a float arm, a float, a magnet, and a Hall element. The sensor housing has a lock groove and a pair of insertion holes. The holder has a pair of flanges which project in opposite directions from an outer circumferential surface of the holder and are engaged with the lock groove and prevented from coming off the rotation recess by setting the flanges opposed to the respective insertion holes, fitting the flanges into the rotation recess, and then rotating the flanges. The holder has a pair of support projections which come into contact with a bottom surface of the rotation recess (see specification for more details).          Futamura (U.S Pub. 20070028709) discloses an automated manual transmission to which a shift position sensor of the present invention is practically applied has a hydraulic shift actuator that includes a cylinder and a piston that moves in the cylinder in accordance with a speed change operation of the transmission. The shift position sensor comprises a magnet mounted in the piston to move therewith, and a magnaflux detector mounted to a fixed member of the transmission near the hydraulic shift actuator to detect a magnaflux produced by the magnet. The cylinder is so constructed as to cover the magnet even when the piston is subjected to a stroke in the cylinder (see specification for more details).
             Markl et al. (U.S Pub. 20080092686) discloses a device for shifting changes in the transmission ratio of a vehicle transmission. Said device comprises at least one axially movable and/or rotatable shifting element and an electrical position identification of the shifting element. At least one magnet which generates position signals in combination with a stationary sensor is disposed on the shifting element. In order to create a device that is advantageous regarding .
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/17/2021